 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       RICHARD VICTOR ESCALON,                                   Case No. 1:19-cv-00722-LJO-SAB-HC

12                       Petitioner,                               FINDINGS AND RECOMMENDATION
                                                                   RECOMMENDING DENIAL OF FIRST
13               v.                                                AMENDED PETITION FOR WRIT OF
                                                                   HABEAS CORPUS
14       K.V.S.P. WARDEN,
                                                                   (ECF No. 17)
15                       Respondent.

16

17              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19                                                            I.

20                                                   BACKGROUND

21              On August 5, 2014, Petitioner was convicted after a jury trial in the Fresno County

22 Superior Court of first-degree murder. The jury also found that Petitioner personally used a
                       1
23 deadly weapon. (2 CT 580). Petitioner was sentenced to an imprisonment term of thirty-one

24 years to life. (2 CT 586–87, 590). On January 8, 2018, the California Court of Appeal, Fifth

25 Appellate District affirmed the judgment. People v. Escalon, No. F070024, 2018 WL 316846

26 (Cal. Ct. App. Jan. 8, 2018). On January 26, 2018, the California Court of Appeal, Fifth
27 ///

28   1
         “CT” refers to the Clerk’s Transcript on Appeal lodged by Respondent on October 21, 2019. (ECF No. 19).


                                                              1
 1   Appellate District denied Petitioner’s petition for rehearing. (LD2 24). On April 25, 2018, the

 2 California denied Petitioner’s petition for review. (LD 25).

 3            On May 18, 2019,3 Petitioner constructively filed a federal petition for writ of habeas

 4 corpus challenging his 2014 Fresno County conviction for first-degree murder on the grounds

 5 that: (1) the trial court prejudicially erred by failing to sua sponte instruct on the lesser-included

 6 offense of attempted murder; and (2) the appellate court erred in affirming the judgment with

 7 respect to the lesser-included offense instruction. (ECF No. 1). On May 28, 2019, the Court

 8 ordered Respondent to file a response to the petition. (ECF No. 6).

 9            Despite no order to show cause having been issued, on July 15, 2019, Petitioner filed a

10 document entitled “Memorandum of Points and Authorities in Support of Answer to Order to

11 Show Cause.” (ECF No. 11). Therein, Petitioner included the following additional claims for

12 habeas relief: (1) erroneous admission of prejudicial photographs; (2) prosecutorial misconduct;

13 (3) erroneous admission of prejudicial predisposition evidence; (4) ineffective assistance of

14 counsel; and (5) cumulative effects of errors. (ECF No. 11 at 2–3).4

15            On September 10, 2019, the Court discharged the order to respond to the original petition

16 and granted Petitioner leave to file a first amended petition that includes all his claims for habeas

17 relief. (ECF No. 16). On September 16, 2019, Petitioner constructively filed the First Amended

18 Petition (“FAP”). (ECF No. 17). On October 10, 2019, the Court construed the “Memorandum of

19 Points and Authorities in Support of Answer to Order to Show Cause” as a memorandum of
20 points and authorities in support of the FAP and ordered Respondent to file a response to the

21 FAP and memorandum. (ECF No. 18). Respondent filed an answer, and Petitioner filed a

22 traverse. (ECF Nos. 20, 21).

23 ///

24 ///

25   2
       “LD” refers to the documents lodged by Respondent on October 21, 2019. (ECF No. 19).
     3
       Pursuant to the mailbox rule, a pro se prisoner’s habeas petition is filed “at the time . . . [it is] delivered . . . to the
26   prison authorities for forwarding to the court clerk.” Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014)
     (alteration in original) (internal quotation marks omitted) (quoting Houston v. Lack, 487 U.S. 266, 276 (1988). The
27   mailbox rule applies to both federal and state habeas petitions. Campbell v. Henry, 614 F.3d 1056, 1059 (9th Cir.
     2010).
28   4
       Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                                   2
 1                                                             II.

 2                                             STATEMENT OF FACTS5

 3              I. A Synopsis Of The Relevant Trial Facts.
 4              It is undisputed that appellants killed Zuniga on January 28, 2011, in a residence
                in Fresno County. In the basement, Gonzalez struck Zuniga’s head with a wooden
 5              baseball bat and Escalon cut Zuniga with a knife, severing his aorta. Zuniga had
                been unarmed. Two witnesses, Delilah Luna and A.F.,6 observed the incident.
 6
                When these events occurred, Luna was “seeing” Gonzalez, but they had ended an
 7              eight-year relationship. A.F. was a teenager who had just met Luna and Gonzalez
                the day before Zuniga’s homicide.
 8
                It is undisputed that appellants, Luna, A.F., and Zuniga all smoked
 9              methamphetamine on the day before this crime. They each smoked again on the
                day Zuniga was killed.
10
                         A. The motive to kill.
11
                The prosecution and the defense disputed why appellants were in the basement
12              with Zuniga in the moments leading to his death. The prosecutor argued that
                appellants were involved in a fraudulent check-cashing scheme, and they killed
13              Zuniga because he tried to steal from them. The parties presented substantial trial
                evidence regarding this issue. We need not, however, summarize all of those
14              facts.
15              It is undisputed that Zuniga, in the early morning hours of January 28, 2011, had
                deposited a forged check into Escalon’s bank account using Escalon’s ATM card.
16              The forged check belonged to Mary Ann Mitchell, the residence’s owner. Zuniga
                had attempted to withdraw funds from Escalon’s bank account, but the bank froze
17              the account.
18              It is undisputed that, later that same day, appellants drove to the bank. Luna, A.F.,
                and Escalon’s wife, Moneca Alcala,7 accompanied them. Appellants learned that
19              Escalon’s bank account was frozen because of Zuniga’s activity. According to
                A.F.’s and Luna’s independent statements to police, appellants then argued about
20              money and they believed that Zuniga owed them money. Appellants drove back
                to the residence to confront Zuniga. According to appellants, however, they
21              simply wanted to talk to Zuniga because Gonzalez wanted both Escalon and
                Zuniga to leave the residence. Gonzalez wanted Escalon to speak with Zuniga
22              because “they were the ones trying to cash [Mitchell’s] checks.”
23              It is undisputed that appellants went from the bank to the residence where they
                encountered Zuniga, and the killing occurred. Luna testified that Gonzalez, who
24              drove, did not drop her or A.F. off at another location as planned. Instead, he
                drove back to the residence a little too fast.
25

26
     5
         The Court relies on the California Court of Appeal’s January 8, 2018 opinion for this summary of the facts of the
27 crime. See Vasquez v. Kirkland, 572 F.3d 1029, 1031 n.1 (9th Cir. 2009).
     6
         A.F. was 15 years old when Zuniga’s homicide occurred.
28   7
         Alcala did not testify in this trial.


                                                                3
 1                    B. Alma Barragan and Maggie Meza hear and see part of the murder.

 2           Two women, Alma Barragan and Margarita (Maggie) Meza, were sharing a room
             at the residence on the day of Zuniga’s murder. Barragan saw appellants get out
 3           of their vehicle when they returned to the residence. She did not see Gonzalez
             carrying a bat. Meza heard people returning to the residence. According to Meza,
 4           Escalon’s wife came into their room and warned them to stay there because
             “something was going to happen.” Meza then heard yelling and a girl scream “no”
 5           or “stop” or something similar.8 Barragan also testified that she heard yelling.

 6           Barragan looked out the door and she saw Zuniga running. He fell in the kitchen
             near a back door. Barragan closed her door. Later, she looked out her door and
 7           saw Zuniga lying on the kitchen floor. Appellants were pacing in the kitchen.
             Gonzalez told Zuniga to get up. Gonzalez held a bat and Escalon held a knife.
 8           Escalon threw very hot water on him, but Zuniga did not move. Zuniga was lying
             in a pool of his own blood. Appellants hugged each other and appeared happy.
 9
             At some unknown time, A.F. came into Barragan’s room with smeared blood on
10           her arm. A.F. look scared. She said “they” confronted Zuniga downstairs “and
             then they attacked him.” They hit Zuniga’s head, and “he was trying to get away.”
11           Zuniga pushed them and tried to run upstairs, and “they ran behind him.” Zuniga
             was stabbed after he started fighting back and was trying to get away. A.F. kept
12           saying something like “they got him” or “they hit him.”

13                    C. The events in the basement.

14           The prosecution’s evidence is in conflict regarding when appellants were first
             armed. A.F. provided inconsistent statements regarding the circumstances of the
15           killing.9 Two or three days after this murder, A.F. told police that appellants
             approached Zuniga while armed, and they immediately attacked him because of
16           money. Gonzalez struck the front of Zuniga’s head with a wooden bat. Zuniga
             said something like “what the fuck?” Escalon then stabbed Zuniga around the
17           stomach with a silver bladed folding knife. Zuniga fled up the basement stairs to
             the kitchen, where he collapsed. Appellants continued to hit Zuniga in the kitchen.
18
             At trial, however, A.F. provided different accounts. She initially testified that
19           Zuniga fought with appellants in the basement and Gonzalez struck Zuniga’s head
             during the fight. After being refreshed by her statements to police, A.F. agreed
20           that she told the police the truth and she told police that appellants were armed
             going down into the basement. They argued with Zuniga, and Zuniga said he did
21           not have the money. A.F. testified that Gonzalez struck Zuniga over the head with
             the baseball bat and Escalon stabbed him. She could not remember where Zuniga
22           was stabbed on his body.

23

24   8
       Meza initially testified that they heard loud noises and then Escalon’s wife came into their room. After further
     questioning by the prosecutor, Meza agreed that she heard yelling after Escalon’s wife warned them. Escalon argues
25   that Meza’s testimony was unreliable, contending the prosecutor led her. No objections were lodged in the trial court
     regarding this examination. After reading Meza’s testimony, we disagree that this evidence is unreliable.
26   9
       During her statements to police, A.F. made other claims which became the subject of much examination and
     argument at trial. For instance, she initially claimed that Luna had kidnapped her and she had been sexually
27   assaulted at the residence. However, during both her police interview and at trial, A.F. eventually admitted that she
     had lied to police about being abducted. At trial, she did not claim that she had been sexually assaulted at the
28   residence.


                                                              4
 1            Later at trial, however, A.F. testified that she saw appellants holding an aluminum
              bat and a silver knife in the vehicle on the way back to the residence. She claimed
 2            that they carried these weapons into the residence, but she later admitted that she
              did not remember.10 A.F. also testified that the three men fought in the basement
 3            for about 30 minutes, before suggesting that was the length of time she was in the
              basement. She also stated that Zuniga was first stabbed in the neck and then hit
 4            multiple times with the bat. At trial, A.F. admitted multiple times that her memory
              of the events was poor.
 5
              Based on Luna’s statements to police and trial testimony, appellants were not
 6            armed when they began arguing with Zuniga.11 Zuniga initiated a fight, and a
              fistfight occurred in the basement involving all three men.
 7
              According to Luna, Gonzalez struck Zuniga’s forehead with a baseball bat, not
 8            during the fight, but when Zuniga was trying to show him a piece of paper. The
              bat had been in the basement. After being struck, Zuniga said, “What the fuck?”
 9            Luna told both the police and the jury that the incident was Gonzalez’s fault, and
              Zuniga did not pose a threat when he was struck. Zuniga fled up the stairs.
10            Gonzalez yelled for Escalon to get Zuniga. Luna next saw Zuniga lying on the
              kitchen floor unresponsive. In the kitchen, Escalon and Gonzalez continued to
11            strike Zuniga’s body. She never saw Escalon hold a knife or stab Zuniga.
              However, she heard Escalon say, “I done him[.] I done him.”
12
                       D. Appellants’ efforts to hide the evidence.
13
              The prosecution’s evidence established that appellants tried to hide evidence of
14            this crime. Using cut coaxial cables, appellants fashioned handles around
              Zuniga’s body. They both moved the corpse to Zuniga’s SUV, which Escalon
15            drove away.

16            Gonzalez ordered Luna to clean the basement. Luna and A.F., along with
              Escalon’s wife, cleaned blood from the basement, the stairway, and the kitchen.
17            Luna testified at trial that she did so because she was afraid of Gonzalez and she
              feared for her life. A.F. testified that she cleaned the basement because Luna
18            asked her to do so, and A.F. was scared.

19            While they cleaned the basement, Gonzalez ripped away the carpeting that
              covered the basement stairs. A friend of Luna’s, Cesar Quezada, came to the
20            residence while everyone was cleaning. The carpet and bat where loaded into
              Quezada’s vehicle and driven away.
21
                       E. The women were held hostage.
22
              With the exception of Escalon’s wife, who did not testify at trial, the women in
23            the residence all testified or told police that they were not allowed to leave the
              residence after the killing. Luna overheard appellants arguing about whether or
24            not they should kill the witnesses. Gonzalez told Barragan “we’re going to have to
              get rid of [Meza]” who saw or knew too much. At some point, Gonzalez asked
25            Meza for her cell phone, which she refused to give him.

26   10
        At trial, the jury learned that A.F. never told police that she saw appellants with weapons in the vehicle as they
     drove back to the residence.
     11
27      With her attorney present, Luna spoke with police a little over one month after Zuniga’s murder. At trial, she
     agreed that she delayed contacting police because she was hoping to work out a deal for herself. During her police
     interview, she discussed a pending probation problem. Luna testified at the preliminary hearing under a grant of
28   immunity, but she did not have any immunity for her trial testimony.


                                                              5
 1
                Sometime during that day, Gonzalez told Meza that a fight had occurred but
 2              Zuniga “was okay.” Gonzalez told Barragan that Zuniga had been stealing, but he
                was not going to do that again. To leave, Barragan suggested that she could drive
 3              Gonzalez to get more methamphetamine. Gonzalez agreed. Barragan and Meza
                drove Gonzalez to a house in Clovis. Shortly after Gonzalez went inside,
 4              Barragan and Meza drove away, leaving him there. Sometime later that day,
                Gonzalez returned to the residence alone.
 5
                         F. Law enforcement’s investigation.
 6
                On approximately February 1, 2011, both A.F. and Barragan independently
 7              informed police about Zuniga’s homicide, and both were interviewed. That
                evening, police arrested Gonzalez at the residence. The following morning, police
 8              interviewed Gonzalez, who generally denied any knowledge of Zuniga’s death or
                his whereabouts.12 At trial, a detective testified that he did not observe any
 9              injuries on Gonzalez’s face during that interview.

10              When police searched the residence, they found pieces of severed coaxial cable,
                and evidence of recent cleaning, including the odor of bleach. A broken-handled
11              kitchen knife was found in the trash. The knife blade was approximately three
                inches in length. Police found blood spatter in several locations in the basement.
12              DNA testing confirmed it was Zuniga’s blood.

13              By the side of a road away from the residence, police recovered pieces of the
                carpet that had been ripped from the basement. A baseball bat was inside the
14              carpet, and it had blood on it. Zuniga’s DNA was the “major profile” of genetic
                material found on the bat. Police arrested Escalon on February 2, 2011.
15
                         G. Zuniga’s charred remains are found.
16
                On February 2, 2011, police located Zuniga’s SUV in a rural orchard. It had been
17              burned and Zuniga’s charred body was found inside. Zuniga’s corpse had been
                wrapped with coaxial cable. A color photo, People’s exhibit 16, shows Zuniga’s
18              charred corpse in the back of his SUV.

19              An autopsy revealed a depressed fracture on the right side of Zuniga’s forehead
                consistent with blunt force trauma that could have been caused by a baseball bat,
20              but not a fist. A color photo, People’s exhibit 23, shows Zuniga’s scorched skull
                and the obvious depressed fracture.
21
                The cause of death was a perforation of Zuniga’s aorta. Because of the burning to
22              Zuniga’s corpse, the pathologist could not confirm a stab wound from an external
                exam. A color photo, People’s exhibit 21, shows Zuniga’s charred torso (absent
23              arms) lying on the exam table. The pathologist opined that the fatal penetrating
                wound was caused from a blade approximately three inches long, and the wound
24              entered from the front. The wound was caused by a moderate to severe degree of
                force. Zuniga could have survived for three to seven minutes after the aorta
25              perforation, and he could have traveled five to 15 yards before dying. The
                pathologist could not determine which occurred first: the blow to Zuniga’s head
26              or his fatal stab wound.

27

28   12
          A more detailed summary of Gonzalez’s police interview is in section I of the Discussion, below.


                                                                6
 1              Because of the corpse’s condition, the pathologist could not identify any other
                stab wounds, bruising, or other injuries. The autopsy, however, revealed a very
 2              significant amount of methamphetamine in Zuniga’s system. The pathologist
                explained at trial that ingestion of this drug can cause a person to have
 3              inappropriate and aggressive behavior.

 4              II. Relevant Defense Facts.

 5              Both Gonzalez and Escalon testified at trial. They both admitted to smoking
                methamphetamine in the days leading up to this homicide, and they both used
 6              methamphetamine on the morning of the homicide. Gonzalez admitted at trial that
                he was very high when these events occurred. Escalon admitted that he was high
 7              when he burned Zuniga’s SUV.

 8              Appellants testified that they feared Zuniga, who had a reputation for violence.
                Zuniga claimed to have killed a lot of people as a marine sniper. He had a temper,
 9              and he was often armed with a nine-millimeter handgun, which he had displayed
                at the residence. Appellants provided the jury with first-hand accounts wherein
10              they observed Zuniga brutally beating and robbing various victims.

11              Another defense witness, Ruben Garcia, knew Zuniga from prison and Garcia
                confirmed that Zuniga had a reputation for violence. Zuniga was intimidating,
12              used his body weight, and he often boasted of violent criminal exploits.13 Garcia
                described him as “a beast in nature.” Zuniga could switch his demeanor quickly
13              and make something “an all-in situation.” Garcia believed that Zuniga had no
                morals or values, and Zuniga was prepared to lie, cheat and steal to get what he
14              wanted. In 2008, Garcia warned Gonzalez about Zuniga’s character for
                “shadiness” and relayed an incident where Zuniga had stabbed someone.
15
                At trial, appellants admitted that they went down into the basement on January 28,
16              2011, to speak with Zuniga. They denied any plans to assault or kill him. Instead,
                they were going to tell Zuniga that he had to leave the residence. Escalon testified
17              that Zuniga was “high as hell” that day and Escalon was scared to speak with him.

18              According to appellants, Escalon told Zuniga that he had to leave the residence.
                Zuniga jumped up and said something like, “You fucking bitch. You told him
19              about the check?” Zuniga then attacked Gonzalez. Zuniga overpowered Gonzalez
                and bloodied his face.
20
                Gonzalez testified that Zuniga repeatedly struck him and Gonzalez felt himself
21              blacking out. Fearing for his life, Gonzalez grabbed a bat. Gonzalez believed that
                Zuniga might retrieve his gun. Gonzalez struck Zuniga once with the bat when
22              Zuniga charged at him. Gonzalez claimed that he did not strike Zuniga’s head
                where the fracture occurred. Instead, Zuniga partially blocked the blow and the
23              bat struck the side of his head. Gonzalez did not think he struck Zuniga hard with
                the bat, claiming he “bunted” him.
24
                According to appellants, Zuniga then attacked Escalon, punching him. Escalon
25              saw that Zuniga was reaching for a knife on a desk. Escalon, however, grabbed
                the knife first. Zuniga punched Escalon, who feared that Zuniga would take the
26              knife from him. Escalon swung the knife one time to defend himself because he
                was afraid for his life. Zuniga ran up the stairs out of the basement.
27

28   13
          Based on his DMV information, Zuniga was five feet nine inches tall, and weighed approximately 200 pounds.


                                                               7
 1          Appellants both testified that they followed Zuniga up the stairs. They claimed
            that they did so over a concern that he might retrieve his gun. They found him
 2          lying on the kitchen floor, unresponsive. They believed he was pretending.
            Escalon threw hot water on him. Appellants became panicked and scared. Escalon
 3          threw the knife into the kitchen sink. Appellants denied striking Zuniga while he
            lay on the kitchen floor.
 4
            According to Escalon, it was Luna who suggested that they should dispose of
 5          Zuniga’s corpse or burn it. She and Escalon used a tarp and coaxial cables to
            move Zuniga’s body to his SUV. They drove it out into a remote area and started
 6          it burning. Escalon testified that Gonzalez, who had been down in the basement,
            was not involved in removing Zuniga’s corpse.
 7
            Gonzalez denied cleaning the residence or removing the carpet. He went down
 8          into the basement to look for Zuniga’s gun and to fix his cell phone, which had
            been damaged during the fight. He left the residence with Barragan and Meza,
 9          and he went to a house in Clovis. He returned to the residence about seven or
            eight hours later. When he returned, the stairway carpet was gone. According to
10          Gonzalez, Luna said that she and Quezada had disposed of it. Appellants denied
            talking about killing witnesses or preventing anyone from leaving the residence.
11

12 Escalon, 2018 WL 316846, at *1–5 (footnotes in original).

13                                                  III.

14                                     STANDARD OF REVIEW

15          Relief by way of a petition for writ of habeas corpus extends to a person in custody

16 pursuant to the judgment of a state court if the custody is in violation of the Constitution or laws

17 or treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

18 529 U.S. 362, 375 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed

19 by the U.S. Constitution. The challenged conviction arises out of the Fresno County Superior
20 Court, which is located within the Eastern District of California. 28 U.S.C. § 2241(d).

21          On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

22 of 1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

23 enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v. Wood, 114 F.3d 1484, 1499 (9th

24 Cir. 1997) (en banc). The instant petition was filed after the enactment of AEDPA and is

25 therefore governed by its provisions.

26          Under AEDPA, relitigation of any claim adjudicated on the merits in state court is barred

27 unless a petitioner can show that the state court’s adjudication of his claim:

28 ///


                                                     8
 1                 (1) resulted in a decision that was contrary to, or involved an
                   unreasonable application of, clearly established Federal law, as
 2                 determined by the Supreme Court of the United States; or

 3                 (2) resulted in a decision that was based on an unreasonable
                   determination of the facts in light of the evidence presented in the
 4                 State court proceeding.

 5 28 U.S.C. § 2254(d); Harrington v. Richter, 562 U.S. 86, 97–98 (2011); Lockyer v. Andrade, 538

 6 U.S. 63, 70–71 (2003); Williams, 529 U.S. at 413.

 7          As a threshold matter, this Court must “first decide what constitutes ‘clearly established

 8 Federal law, as determined by the Supreme Court of the United States.’” Lockyer, 538 U.S. at 71

 9 (quoting 28 U.S.C. § 2254(d)(1)). In ascertaining what is “clearly established Federal law,” this

10 Court must look to the “holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as

11 of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. “In other words,

12 ‘clearly established Federal law’ under § 2254(d)(1) is the governing legal principle or principles

13 set forth by the Supreme Court at the time the state court renders its decision.” Id. In addition,

14 the Supreme Court decision must “‘squarely address [] the issue in th[e] case’ or establish a legal

15 principle that ‘clearly extend[s]’ to a new context to the extent required by the Supreme Court in

16 . . . recent decisions”; otherwise, there is no clearly established Federal law for purposes of

17 review under AEDPA. Moses v. Payne, 555 F.3d 742, 754 (9th Cir. 2009) (quoting Wright v.

18 Van Patten, 552 U.S. 120, 125 (2008)); Panetti v. Quarterman, 551 U.S. 930 (2007); Carey v.

19 Musladin, 549 U.S. 70 (2006). If no clearly established Federal law exists, the inquiry is at an
20 end and the Court must defer to the state court’s decision. Musladin, 549 U.S. 70; Wright, 552

21 U.S. at 126; Moses, 555 F.3d at 760.

22          If the Court determines there is governing clearly established Federal law, the Court must

23 then consider whether the state court’s decision was “contrary to, or involved an unreasonable

24 application of, [the] clearly established Federal law.” Lockyer, 538 U.S. at 72 (quoting 28 U.S.C.

25 § 2254(d)(1)). “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the

26 state court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question
27 of law or if the state court decides a case differently than [the] Court has on a set of materially

28 indistinguishable facts.” Williams, 529 U.S. at 412–13; see also Lockyer, 538 U.S. at 72. “The


                                                    9
 1 word ‘contrary’ is commonly understood to mean ‘diametrically different,’ ‘opposite in character

 2 or nature,’ or ‘mutually opposed.’” Williams, 529 U.S. at 405 (quoting Webster’s Third New

 3 International Dictionary 495 (1976)). “A state-court decision will certainly be contrary to

 4 [Supreme Court] clearly established precedent if the state court applies a rule that contradicts the

 5 governing law set forth in [Supreme Court] cases.” Id. If the state court decision is “contrary to”

 6 clearly established Supreme Court precedent, the state decision is reviewed under the pre-

 7 AEDPA de novo standard. Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc).

 8          “Under the ‘reasonable application clause,’ a federal habeas court may grant the writ if

 9 the state court identifies the correct governing legal principle from [the] Court’s decisions but

10 unreasonably applies that principle to the facts of the prisoner’s case.” Williams, 529 U.S. at 413.

11 “[A] federal court may not issue the writ simply because the court concludes in its independent

12 judgment that the relevant state court decision applied clearly established federal law erroneously

13 or incorrectly. Rather, that application must also be unreasonable.” Id. at 411; see also Lockyer,

14 538 U.S. at 75–76. The writ may issue only “where there is no possibility fair minded jurists

15 could disagree that the state court’s decision conflicts with [the Supreme Court’s] precedents.”

16 Richter, 562 U.S. at 102. In other words, so long as fair minded jurists could disagree on the

17 correctness of the state court’s decision, the decision cannot be considered unreasonable. Id. If

18 the Court determines that the state court decision is objectively unreasonable, and the error is not

19 structural, habeas relief is nonetheless unavailable unless the error had a substantial and injurious
20 effect on the verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

21          The Court looks to the last reasoned state court decision as the basis for the state court

22 judgment. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Stanley v. Cullen, 633 F.3d 852, 859

23 (9th Cir. 2011). If the last reasoned state court decision adopts or substantially incorporates the

24 reasoning from a previous state court decision, this Court may consider both decisions to

25 ascertain the reasoning of the last decision. Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir.

26 2007) (en banc). “When a federal claim has been presented to a state court and the state court has
27 denied relief, it may be presumed that the state court adjudicated the claim on the merits in the

28 absence of any indication or state-law procedural principles to the contrary.” Richter, 562 U.S. at


                                                     10
 1 99. This presumption may be overcome by a showing “there is reason to think some other

 2 explanation for the state court’s decision is more likely.” Id. at 99–100 (citing Ylst v.

 3 Nunnemaker, 501 U.S. 797, 803 (1991)).

 4          Where the state courts reach a decision on the merits but there is no reasoned decision, a

 5 federal habeas court independently reviews the record to determine whether habeas corpus relief

 6 is available under § 2254(d). Stanley, 633 F.3d at 860; Himes v. Thompson, 336 F.3d 848, 853

 7 (9th Cir. 2003). “Independent review of the record is not de novo review of the constitutional

 8 issue, but rather, the only method by which we can determine whether a silent state court

 9 decision is objectively unreasonable.” Himes, 336 F.3d at 853. While the federal court cannot

10 analyze just what the state court did when it issued a summary denial, the federal court must

11 review the state court record to determine whether there was any “reasonable basis for the state

12 court to deny relief.” Richter, 562 U.S. at 98. This Court “must determine what arguments or

13 theories . . . could have supported, the state court’s decision; and then it must ask whether it is

14 possible fairminded jurists could disagree that those arguments or theories are inconsistent with

15 the holding in a prior decision of [the Supreme] Court.” Id. at 102.

16                                                   IV.

17                                       REVIEW OF CLAIMS

18          A. Instructional Error

19          In his first claim for relief, Petitioner asserts that the trial court erred in failing to sua

20 sponte instruct the jury on the lesser-included offense of attempted murder. (ECF No. 17 at 4).

21 Respondent argues that this claim presents no federal question. (ECF No. 20 at 9).

22          This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

23 District, which denied the claim in a reasoned opinion. The California Supreme Court summarily

24 denied Petitioner’s petition for review. As federal courts review the last reasoned state court

25 opinion, the Court will “look through” the California Supreme Court’s summary denial and

26 examine the decision of the California Court of Appeal. See Wilson, 138 S. Ct at 1192.
27 ///

28 ///


                                                     11
 1          In denying Petitioner’s instructional error claim, the California Court of Appeal stated:

 2          III. The Trial Court Had No Duty To Instruct On Attempted Murder.
 3          Escalon contends that the trial court erred in failing to instruct on attempted
            murder. He asserts that Gonzalez could have independently attempted to kill
 4          Zuniga but he (Escalon) fatally stabbed Zuniga based on self-defense, heat of
            passion or sudden quarrel separate and apart from Gonzalez’s intent and actions.
 5          He argues that the record does not establish any plan to kill Zuniga, and Gonzalez
            attacked Zuniga spontaneously without Escalon’s involvement. Gonzalez joins
 6          the claim of instructional error. We disagree.
 7          A trial court is required to instruct the jury on a lesser included offense only if
            there is substantial evidence that absolves the defendant from guilt of the greater
 8          offense but not the lesser. (People v. Cole (2004) 33 Cal.4th 1158, 1218.)
            Substantial evidence in this regard has been defined as evidence a reasonable jury
 9          could find persuasive. (Ibid.) In reviewing this claim, we are to view the evidence
            in the light most favorable to appellant. (People v. Millbrook (2014) 222
10          Cal.App.4th 1122, 1137.)
11          Here, when viewing the evidence in the light most favorable to appellants,
            substantial evidence does not exist that established Gonzalez’s guilt for attempted
12          murder but not for murder. It is undisputed that appellants discussed confronting
            Zuniga and they both walked down together into the basement where Zuniga was
13          fatally injured. Gonzalez struck Zuniga’s head with a baseball bat and Escalon
            stabbed him. Zuniga was unarmed during this encounter. For purposes of this
14          analysis, we will assume that appellants injured Zuniga after Zuniga began to
            fight them. However, when Zuniga fled from the basement, Gonzalez yelled for
15          Escalon to get Zuniga, and appellants chased after him to the kitchen where they
            found him unresponsive. Steps were taken to hide evidence of this crime,
16          including Escalon burning Zuniga’s corpse. Assuming for this analysis that
            Gonzalez had no involvement in attempting to conceal or destroy evidence, he
17          still lied to police mere days after this killing, claiming he had no knowledge of
            any incident involving Zuniga at the residence.
18
            We reject Escalon’s claims that substantial evidence shows that appellants acted
19          independently vis-à -vis Zuniga’s death. The trial evidence strongly suggests that
            appellants aided and abetted each other. Based on this record, a reasonable jury
20          would not find persuasive evidence that absolved Gonzalez from guilt of murder
            but not attempted murder. As such, the trial court did not have a duty to instruct
21          the jury regarding the lesser offense of attempted murder and this claim fails.
22 Escalon, 2018 WL 316846, at *10–11.

23          In Beck v. Alabama, 447 U.S. 625 (1980), the Supreme Court held that due process is

24 violated in a capital case “when the jury was not permitted to consider a verdict of guilt of a

25 lesser included non-capital offense, and when the evidence would have supported such a

26 verdict.” 447 U.S. at 627. Beck expressly declined to decide whether due process would require
27 giving a lesser included offense instruction in non-capital cases. Id. at 638 n.14. The Ninth

28 Circuit has declined to extend Beck to non-capital cases, and “[u]nder the law of this circuit, the


                                                     12
 1 failure of a state trial court to instruct on lesser included offenses in a non-capital case does not

 2 present a federal constitutional question.” Windham v. Merkle, 163 F.3d 1092, 1106 (9th Cir.

 3 1998) (citing Turner v. Marshall, 63 F.3d 807, 819 (9th Cir. 1995)).

 4              Therefore, Petitioner is not entitled to federal habeas relief regarding his claim that the

 5 trial court prejudicially erred by failing to sua sponte instruct the jury on a lesser-included

 6 offense of attempted murder.14

 7              B. Timeliness of Remaining Claims

 8              Respondent argues that Petitioner’s claims regarding prosecutorial misconduct and the

 9 erroneous admission of prejudicial photographs and predisposition evidence are untimely. (ECF

10 No. 20 at 11–15). Ordinarily procedural bar issues are resolved first,15 but courts have

11 recognized that “[p]rocedural bar issues are not infrequently more complex than the merits issues

12 . . . so it may well make sense in some instances to proceed to the merits if the result will be the

13 same.” Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002) (citing Lambrix v. Singletary,

14 520 U.S. 518, 525 (1997)). Accordingly, the Court will proceed to the merits of these claims.

15              C. Admission of Photographs and Predisposition Evidence

16              1. Photographs

17              In his second claim for relief, Petitioner asserts that the trial court erroneously admitted

18 prejudicial photographs from the victim’s autopsy. (ECF No. 11 at 66–95; ECF No. 17 at 4).

19 Respondent argues that the claim presents no federal question. (ECF No. 20 at 10). This claim
20 was raised on direct appeal to the California Court of Appeal, Fifth Appellate District, which

21 denied the claim in a reasoned opinion. The California Supreme Court summarily denied

22 Petitioner’s petition for review. As federal courts review the last reasoned state court opinion, the

23 Court will “look through” the California Supreme Court’s summary denial and examine the

24 decision of the California Court of Appeal. See Wilson, 138 S. Ct at 1192.

25
     14
          Although “the refusal by a court to instruct a jury on lesser included offenses, when those offenses are consistent
26 with defendant’s theory of the case, may constitute a cognizable habeas claim,” Solis v. Garcia, 219 F.3d 922, 929
     (9th Cir. 2000) (emphasis added), neither Petitioner nor Petitioner’s codefendant requested instructions on the
27 lesser-included offense of attempted murder. (2 CT 371–81, 500–69; 2 RT 310–21; 10 RT 2706–14).
     15
          “[T]he AEDPA statute of limitations defense . . . is not jurisdictional.” Holland v. Florida, 560 U.S. 631, 645
28 (2010) (internal quotation marks omitted) (quoting Day v. McDonough, 547 U.S. 198, 205 (2006)).


                                                                13
 1         In denying Petitioner’s claim challenging the admission of the autopsy photographs, the

 2 California Court of Appeal stated:

 3         IV. The Trial Court Did Not Abuse Its Discretion Regarding The
           Photographs.
 4
           Escalon asserts that the trial court abused its discretion in permitting introduction
 5         of three color photographs at trial: (1) People’s exhibit 16 (showing Zuniga’s
           burnt corpse in the back of his burned-out SUV); (2) People’s exhibit 21 (showing
 6         Zuniga’s burnt corpse, absent arms, lying on the autopsy table); and (3) People’s
           exhibit 23 (showing Zuniga’s charred skull). Escalon contends that the prejudicial
 7         effect of these photos greatly outweighed their probative value. Gonzalez joins
           this claim.
 8
                  A. Standard of review.
 9
           A trial court enjoys broad discretion to admit photographs of a criminal victim
10         when a defendant claims that the photos are unduly gruesome or inflammatory.
           (People v. Gonzales (2012) 54 Cal.4th 1234, 1272.) Unless the probative value of
11         such photos is clearly outweighed by their prejudicial effect, we will not disturb
           the trial court’s exercise of that discretion. (Ibid.) An abuse of discretion requires
12         a showing that the trial court’s decision was arbitrary, capricious or patently
           absurd resulting in a manifest miscarriage of justice. (People v. Rodrigues, supra,
13         8 Cal.4th at pp. 1124–1125.)
14                B. Analysis.
15         Appellants argue that these photos were not probative in this trial because they
           were neither relevant, material nor necessary. They contend that the trial court
16         relied upon the prosecutor’s erroneous representations regarding their probative
           value, and they claim that the prejudicial effect required exclusion. We find these
17         contentions unpersuasive.
18         “Whether the trial court erred in admitting into evidence the challenged
           photographs of the murder victims depends upon two factors: (1) whether the
19         photographs were relevant, and (2) whether the trial court abused its discretion in
           determining that the probative value of each photograph outweighed its
20         prejudicial effect. [Citation.]” (People v. Ramirez (2006) 39 Cal.4th 398, 453.)
21         Our Supreme Court has consistently upheld the introduction of autopsy photos
           showing how a victim was wounded. (People v. Gonzales, supra, 54 Cal.4th at p.
22         1272.) Photos of the victim’s wounds are relevant to support the prosecution’s
           theory of how the crime occurred. (People v. Pride (1992) 3 Cal.4th 195, 243.)
23         Even gruesome photos may be admitted if highly relevant to the trial issues or to
           clarify the testimony of the medical examiner. (People v. Gonzales, supra, 54
24         Cal.4th at p. 1272.) Our Supreme Court has noted that photographs of murder
           victims are always disturbing, but gruesome photos can accurately portray the
25         shocking nature of the charged crime. (Ibid.) “The jury can, and must, be shielded
           from depictions that sensationalize an alleged crime, or are unnecessarily
26         gruesome, but the jury cannot be shielded from an accurate depiction of the
           charged crimes that does not unnecessarily play upon the emotions of the jurors.”
27         (Ibid.)
28


                                                    14
 1   A prosecutor is not required to prove these details of a victim’s injuries only from
     live testimony. (People v. Pride, supra, 3 Cal.4th at p. 243.) A jury is entitled to
 2   view the physical details of the scene or the victim. (Ibid.) Our Supreme Court has
     often rejected any argument that photographs of a murder victim should be
 3   excluded as cumulative even though testimony has established the same facts
     depicted in the images. (People v. Price (1991) 1 Cal.4th 324, 441.)
 4
     Here, prior to trial, a relatively lengthy hearing occurred wherein the parties
 5   argued these issues. In ruling that these disputed photos were admissible, the trial
     court noted that the jury was entitled to see evidence of the crime even though the
 6   images were distressing and upsetting. In exercising its discretion, the trial court
     excluded from evidence three other photos depicting Zuniga’s charred corpse.
 7   The excluded photos also showed the body in the burned-out SUV and on an
     exam table. One excluded photo, People’s exhibit 17, clearly shows Zuniga’s
 8   blackened intestines. The record reflects that the experienced trial judge was well
     aware of his duty to weigh prejudice versus probative value, and he did so.
 9
     We have independently reviewed the disputed photos. Exhibits 16 and 21 show
10   the condition of Zuniga’s body in his burned-out SUV and on the autopsy table.
     Exhibit 23 clearly shows the traumatic head injury that Zuniga suffered. Although
11   these photos are disturbing, they are not unnecessarily so and they simply depict
     what occurred without sensationalizing the crime. Any revulsion they create is
12   attributable to the acts done and not to the photographs. (People v. Cage (2015)
     62 Cal.4th 256, 284; see also People v. Anderson (2001) 25 Cal.4th 543, 592
13   [“[T]he admitted photos are not offensive beyond the events and conditions they
     portray.”].)
14
     We reject appellants’ claim that the trial court abused its discretion based on
15   alleged erroneous offers of proof at the hearing. Regarding People’s exhibit 21,
     the prosecutor had argued that this photo was relevant to corroborate the
16   pathologist’s expected trial testimony that it depicted a stab wound to the heart. At
     trial, however, the pathologist explained that it was difficult to appreciate a stab
17   wound in this photo based on the body’s condition. Likewise, regarding People’s
     exhibit 23, the prosecutor had argued that the jury should see the injury to
18   Zuniga’s skull, noting it was possible the pathologist might not commit to the
     cause of this injury because of possible thermal heat fracturing to the skull. At
19   trial, however, the pathologist confirmed that the depressed facture to Zuniga’s
     skull was caused by blunt force trauma consistent with a bat. The pathologist
20   conclusively stated that the blunt force injury was not the result of a heat fracture.
     Regardless of the prosecutor’s pretrial offers of proof, we disagree that the trial
21   court abused its discretion. These photos were highly probative in this case.

22   With these disputed photos, the jurors could see for themselves the blow to
     Zuniga’s head, and the images assisted the jury in understanding the pathologist’s
23   testimony. The photos clarified the testimony of the various witnesses regarding
     the location and condition of Zuniga’s body. Because the photos assisted the jury
24   in understanding and evaluating the trial testimony, we reject any argument that
     the photos were not necessary, they were cumulative, or they lacked sufficient
25   materiality. “The photographs were not made inadmissible by the prosecutor’s
     ability to prove motive, intent, and cause of death through other evidence.
26   [Citation.]” (People v. Montes (2014) 58 Cal.4th 809, 862.)

27   Based on this record, we will not disturb the trial court’s exercise of its discretion
     because the probative value of these photos is not clearly outweighed by its
28   prejudicial effect. The trial court’s decision to admit these photos was not


                                              15
 1          arbitrary, capricious or patently absurd resulting in a manifest miscarriage of
            justice. An abuse of discretion is not present. Accordingly, we reject this claim.
 2

 3 Escalon, 2018 WL 316846, at *11–12.

 4          The pertinent question on federal habeas review is whether the state proceedings satisfied

 5 due process, and “[t]he admission of evidence does not provide a basis for habeas relief unless it

 6 rendered the trial fundamentally unfair in violation of due process.” Holley v. Yarborough, 568

 7 F.3d 1091, 1101 (9th Cir. 2009) (internal quotation marks omitted) (quoting Johnson v. Sublett,

 8 63 F.3d 926, 930 (9th Cir. 1995)). In Holley, the petitioner was charged with multiple felony

 9 counts of lewd and lascivious acts on a child under fourteen and challenged the trial court’s

10 admission of a lewd matchbook and several sexually explicit magazines seized from the

11 petitioner’s bedroom. 568 F.3d at 1096. The Ninth Circuit denied habeas relief because the

12 Supreme Court “has not yet made a clear ruling that admission of irrelevant or overtly prejudicial

13 evidence constitutes a due process violation sufficient to warrant issuance of the writ [of habeas

14 corpus].” Id. at 1101. “Absent such ‘clearly established Federal law,’” the Ninth Circuit could

15 not “conclude that the state court’s ruling was an ‘unreasonable application.’” Id. (quoting Carey

16 v. Musladin, 549 U.S. 70, 77 (2006)).

17          This Court is bound by the Ninth Circuit’s decision in Holley. Although circuit caselaw is

18 not governing law under AEDPA, the Court must follow Ninth Circuit precedent that has

19 determined what federal law is clearly established. Byrd v. Lewis, 566 F.3d 855, 860 n.5 (9th
20 Cir. 2009). Further, Ninth Circuit “precedents may be pertinent to the extent that they illuminate

21 the meaning and application of Supreme Court precedents.” Campbell v. Rice, 408 F.3d 1166,

22 1170 (9th Cir. 2005) (en banc)

23          Although Petitioner may not “transform a state-law issue into a federal one merely by

24 asserting a violation of due process,” Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996), the

25 admission of evidence provides a basis for federal habeas relief if “it rendered the trial

26 fundamentally unfair in violation of due process,” Holley, 568 F.3d at 1101. However, as noted
27 above, there is no Supreme Court holding that establishes the fundamental unfairness of

28 admitting irrelevant or overtly prejudicial evidence. Holley, 568 F.3d at 1101. Thus, the


                                                    16
 1 California Court of Appeal’s denial of relief with respect to the admission of the autopsy

 2 photographs was not contrary to, or an unreasonable application of, clearly established federal

 3 law, nor was it based on an unreasonable determination of fact. The state court’s decision was

 4 not “so lacking in justification that there was an error well understood and comprehended in

 5 existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

 6 Accordingly, Petitioner is not entitled to habeas relief on his second claim, and it should be

 7 denied.

 8           2. Predisposition Evidence

 9           In his fourth claim for relief, Petitioner asserts that the trial court erroneously admitted

10 prejudicial predisposition evidence. (ECF No. 11 at 97; ECF No. 17 at 5). Respondent argues

11 that the claim should be dismissed because: the FAP and memorandum lack sufficient factual

12 content to state a colorable federal claim; the claim was not fairly presented to the California

13 Supreme Court and thus, is unexhausted; and the claim does not present a federal question. (ECF

14 No. 20 at 13–15).

15           On direct appeal, Petitioner joined his codefendant’s argument that the trial court abused

16 its discretion in admitting testimony regarding the codefendant’s history of domestic violence.

17 See Escalon, 2018 WL 316846, at *8. This claim was not raised in Petitioner’s petition for

18 review in the California Supreme Court, (LD 25), and thus is unexhausted. However, pursuant to

19 28 U.S.C. § 2254(b)(2), the Court may deny an unexhausted claim on the merits “when it is
20 perfectly clear that the [petitioner] does not raise even a colorable federal claim.” Cassett v.

21 Stewart, 406 F.3d 614, 624 (9th Cir. 2005) (adopting the standard set forth in Granberry v. Greer,

22 481 U.S. 129, 135 (1987)).

23           The Court construes Petitioner’s argument to be that the trial court erred in allowing a

24 witness to testify on redirect examination about the abuse she had suffered from codefendant

25 Gonzalez during their relationship, as Petitioner and codefendant argued on direct appeal. See

26 Escalon, 2018 WL 316846, at *8; Allen v. Calderon, 408 F.3d 1150, 1153 (9th Cir. 2005)
27 (“[T]he district court must construe pro se habeas filings liberally.”).

28 ///


                                                     17
 1          A habeas petitioner bears a heavy burden in showing a due process violation
            based on an evidentiary decision. “Evidence introduced by the prosecution will
 2          often raise more than one inference, some permissible, some not.” Jammal v. Van
            de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). In such cases, “we must rely on the
 3          jury to sort [the inferences] out in light of the court’s instructions.” Id. Admission
            of evidence violates due process “[o]nly if there are no permissible inferences the
 4          jury may draw” from it. Id.

 5 Boyde v. Brown, 404 F.3d 1159, 1172 (9th Cir. 2005).

 6          Here, the jury was specifically instructed:

 7          The People presented evidence that the defendant, Marcos Gonzales, may have
            engaged in acts of domestic violence against the witness, Delilah Luna. You may
 8          consider this evidence only in evaluating Ms. Luna’s credibility as a witness and
            to explain why she may have been afraid of Mr. Gonzales at the time of events
 9          leading to Mr. Zuniga’s death and thereafter. You may not consider that evidence
            for any other purpose. You may not conclude from this evidence that the
10          defendant, Mr. Gonzales, has a bad character or is disposed to commit crime.

11 (2 CT 535). The jury could draw permissible inferences from the domestic violence testimony

12 regarding Ms. Luna’s credibility and to explain why she may have been afraid at the time of the

13 events at issue. The trial court explicitly instructed that the jury “may not conclude from this

14 [domestic violence] evidence that the defendant, Mr. Gonzales, has a bad character or is disposed

15 to commit crime,” and a “jury is presumed to follow its instructions,” Weeks v. Angelone, 528

16 U.S. 225, 234 (2000). As it is “perfectly clear” that Petitioner does not raise a colorable due

17 process claim regarding the domestic violence testimony, the Court may deny this claim on the

18 merits pursuant to 28 U.S.C. § 2254(b)(2).

19          D. Prosecutorial Misconduct

20          In his third claim for relief, Petitioner asserts prosecutorial misconduct. (ECF No. 17 at

21 5). In the memorandum of points and authorities, Petitioner specifies that the prosecutor

22 committed misconduct in his opening statement by appealing to the emotions of the jury as he

23 displayed a photograph of the victim while alive and a photograph of the victim’s charred

24 remains. (ECF No. 11 at 96). Respondent argues that this claim presents no federal question and

25 is not properly exhausted. (ECF No. 20 at 11).

26          This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

27 District, which denied the claim in a reasoned opinion. The claim was not in Petitioner’s petition

28 for review in the California Supreme Court, (LD 25), and thus is unexhausted. However,


                                                     18
 1 pursuant to 28 U.S.C. § 2254(b)(2), the Court may deny an unexhausted claim on the merits

 2 “when it is perfectly clear that the [petitioner] does not raise even a colorable federal claim.”

 3 Cassett 406 F.3d at 624.

 4          The Supreme Court “has recognized that prosecutorial misconduct may ‘so infec[t] the

 5 trial with unfairness as to make the resulting conviction a denial of due process.’” Greer v.

 6 Miller, 483 U.S. 756, 765 (1987) (alteration in original) (quoting Donnelly v. DeChristoforo, 416

 7 U.S. 637, 643 (1974)). “To constitute a due process violation, the prosecutorial misconduct must

 8 be ‘of sufficient significance to result in the denial of the defendant’s right to a fair trial.’” Greer,

 9 483 U.S. at 765 (quoting United States v. Bagley, 473 U.S. 667, 676 (1985)). It is not enough

10 that the prosecutor’s conduct was “undesirable or even universally condemned” as “the

11 appropriate standard of review for such a claim on writ of habeas corpus is ‘the narrow one of

12 due process, and not the broad exercise of supervisory power.’” Darden v. Wainwright, 477 U.S.

13 168, 181 (1986) (quoting Donnelly, 416 U.S. at 642).

14          Although the comparison of the photographs of the victim while alive and after death

15 may have engendered sympathy for the victim, the prosecutor’s conduct was not such that it “so

16 infected the trial with unfairness as to make the resulting conviction a denial of due process.”

17 Donnelly, 416 U.S. at 643. See Smith v. Hawaii, 304 F. App’x 535, 536 (9th Cir. 2008) (finding

18 use of autopsy photographs of the infant-victim’s body with extensive injuries in a PowerPoint

19 presentation during opening and closing arguments alone “could not have amounted
20 to prosecutorial misconduct”). Cf. Darden, 477 U.S. at 180–81, 180 nn.11–12 (holding petitioner

21 was not deprived of a fair trial even where prosecutor referred to the defendant as an “animal”

22 and stated, “I wish that I could see [the defendant] sitting here with no face, blown away by a

23 shotgun”). Further, the jury was instructed to “not let bias, sympathy, prejudice, or public

24 opinion influence your decision.” (2 CT 503, 508). See Drayden v. White, 232 F.3d 704, 712–13

25 (9th Cir. 2000) (finding that the prosecutor’s soliloquy delivered in the voice of the murder

26 victim—“as deplorable as it was”—did not violate due process given that the jury was instructed
27 attorney’s statements were not evidence and they “must not be influenced by mere sentiment,

28 conjecture, sympathy, passion, prejudice, public opinion or public feeling”).


                                                      19
 1          As it is “perfectly clear” that Petitioner does not raise a colorable prosecutorial

 2 misconduct claim, the Court may deny this claim on the merits pursuant to 28 U.S.C. §

 3 2254(b)(2).

 4                                                  V.

 5                                      RECOMMENDATION

 6          Based on the foregoing, the undersigned HEREBY RECOMMENDS that the first

 7 amended petition for writ of habeas corpus (ECF No. 17) be DENIED.

 8          This Findings and Recommendation is submitted to the assigned United States District

 9 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

10 Rules of Practice for the United States District Court, Eastern District of California. Within

11 THIRTY (30) days after service of the Findings and Recommendation, any party may file

12 written objections with the court and serve a copy on all parties. Such a document should be

13 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

14 objections shall be served and filed within fourteen (14) days after service of the objections. The

15 assigned District Judge will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C.

16 § 636(b)(1)(C). The parties are advised that failure to file objections within the specified time

17 may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d 834,

18 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
     IT IS SO ORDERED.
20

21 Dated:     January 27, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    20
